Citation Nr: 0839550	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to July 
1975 and from August 2002 to July 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran has a back disorder that had its onset during 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from a back disorder 
that is related to his active service.  After a review of all 
evidence of record, the Board has determined that the veteran 
is entitled to service connection for a back disorder.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service connection may also be established with a showing of 
continuity of symptomatology in service and after discharge.  
This is only required where the condition noted during 
service (or in the presumptive period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

In Savage v. Gober, the United States Court of Appeals for 
Veterans Claims (Court) clarified this provision.  The Court 
explained that if the chronicity provision of 38 C.F.R. 
§ 3.303(b) is not applicable, as is the case here, service 
connection may still be available if (1) the condition is 
observed during service or any applicable presumption period; 
(2) continuity of symptomatology is demonstrated thereafter; 
and (3) competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

VA has been unable to obtain the veteran's service treatment 
records from the National Personnel Records Center (NPRC) or 
any other federal government department.  In December 2003, a 
request for the veteran's service medical records was 
submitted to the Defense Personnel Records Information System 
(DPRIS).  The search was negative for the veteran's records.  
The Records Management Center (RMC) was also unable to locate 
the veteran's records during a search in August 2004.  In 
September 2004, a call was made to the veteran requesting 
alternate sources of information.  He was unavailable and did 
not subsequently submit a response.  

Finally, the RO contacted the Adjutant General's office in 
September 2004; no service medical records were located.  A 
memorandum of record, from December 2004, indicates that a 
request to the veteran's units of assignment did not produce 
the veteran's service medical records.

Of record are service treatment records that the veteran 
submitted to the VA in October 2003 with his claim for 
service connection for a back disorder.  These records show 
that in June 2003, the veteran complained of low back pain 
and was treated with massage and hydro/cryotherapy.  A note 
from June 2003, revealed restricted joint movements of L2, 
T12, and S1 of the veteran's low back.  At that time, an 
assessment revealed that the veteran had lumbago, lumbar 
segmental dysfunction, and myospasm.  Thus, the veteran had 
an observed back condition during active service.

The veteran was separated from active service July 2003 and 
filed his claim for a low back disorder two months later, in 
September 2003.

In September 2003, two months after separation, the veteran 
sought treatment from a VA medical facility for low back 
pain.  In February 2004, September 2004, November 2004, 
January 2005, March 2005, and May 2005, the veteran reported 
pain in his low back.  

Since his initial report of low back pain in service, the 
veteran continued to report back pain after separation.  
Therefore, there had been a continuity of symptomatology from 
the veteran's initial treatment in service until May 2005.

In May 2005, the veteran underwent a magnetic resonance 
imaging (MRI) of his back.  The MRI revealed intervertebral 
disc disease of the lumbar spine at L4/5 and L5/S1.  The 
physician also indicated that the MRI was negative for any 
pathological abnormality.  The Board has considered what 
appears to be, at first inspection, a seeming inconsistency 
in the report.  

The May 2005 report indicated that the veteran had a history 
of prostate cancer and that the veteran continued to complain 
of back pain after a prostatectomy.  Given the veteran's 
history of prostate cancer, it is reasonable to assume that 
an MRI was conducted to determine if his back pain was 
related to cancer.  This is supported by the MRI report 
explicitly stating that there was no mass to suggest 
metastatic disease and therefore, no pathological 
abnormality.  That the physician indicated that the veteran's 
pain was musculoskeletal, taken together with the diagnosis 
of intervertebral disc disease, shows that the veteran's back 
pain is due to the intervertebral disc disease.  

The Board finds this sufficient competent evidence relating 
his present intervertebral disc disease to his 
symptomotology.

Here, the evidence of record shows that the veteran had an 
observed back condition in service and a continuity of 
symptomatology after separation.  The evidence also indicates 
that a diagnosis of intervertebral disc disease is related to 
the veteran's symptoms of back pain.  

As the requirements for establishing service connection have 
been met, the veteran is entitled to service connection for a 
back disorder.  The nature and extent of the disorder related 
to service is not before the Board at this time. 

Finally, the Board recognizes that the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist a 
claimant in substantiating a claim.  However, because the 
Board is granting the veteran's appeal for service 
connection, which represents a full grant of the claim on 
appeal, a discussion of whether VCAA requirements were met in 
this case is not in order.

ORDER

Service connection for a back disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


